Citation Nr: 9912654	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for failure to diagnose prostate 
cancer under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1996, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in April 1998.  It was 
remanded for a medical expert's opinion based on the medical 
evidence of record.  It appears that the opinion rendered did 
not consider all the medical evidence of record, therefore 
the claim must be remanded again for further development.


REMAND

The veteran contends, in essence, that his prostate cancer 
should have been diagnosed by VA following suspect laboratory 
findings in September 1990.  VA records dated between 
September and December 1991 show the veteran undergoing 
testing for prostate cancer.  Biopsy and ultrasound were 
negative.  

Private medical records, dated in February 1992, show a 
diagnosis of prostate cancer in January 1992, and a 
professional opinion that the cancer was present 15 months 
prior to discovery.  Private medical records, dated in August 
1995, show a second private physician rendering an opinion 
that early detection may not have made a difference.  This 
physician also states that he is unsure of what the standard 
of care was at the time the veteran was tested by VA.  He 
states that the present standard of care would indicate re-
testing 3 months following a negative test, given the 
elevated readings.

In a VA 646, dated in December 1996, the veteran's 
representative contends that a statement from Dr. Earle is 
not in the claims folder.  The Board notes that on August 9, 
1995 VA received a letter from the veteran, dated August 6, 
1995, which stated that he was sending a letter from Dr. 
Julius R. Earle.  He also reported that he would send a 
letter from Dr. Dobson as soon as it was received.  Enclosed 
with this letter was an original statement from Dr. Dobson 
dated August 1, 1995.  

On August 10, 1995 VA received a letter from the veteran, 
dated August 7, 1995, which stated that he was enclosing a 
letter from Dr. Dobson.  Enclosed was a copy of the statement 
from Dr. Dobson which had been received from the veteran on 
August 9, 1995.  The veteran has referred to the statement 
from Dr. Dobson as stating that cancer was present 15 months 
prior to diagnosis.  A statement to that effect, dated 
January 24, 1992 is contained in the claims folder.  The 
Board finds that it is likely that this is the statement the 
veteran refers to his letter, received August 9, 1995, 
however, if there is another statement from Dr. Earle the 
veteran should have the opportunity to contribute it to the 
record.

The Board further notes that the veteran's claims folder no 
longer contains a power of attorney assigning Disabled 
American Veterans (DAV) as his representative.  DAV 
represented the veteran during the appeal when it came before 
the Board in April 1998.  As the claims folder does not 
affirmatively indicate that the veteran no longer wishes to 
be represented by DAV, the Board concludes that it is 
possible that the power of attorney has been merely lost.  
This matter should be investigated, and the veteran should be 
given the opportunity to complete a new power of attorney.  
The claim should then be reviewed by DAV for the purpose of 
completing a VAF-646.

The April 1998 remand noted that a professional medical 
opinion regarding the particulars of this claim, and 
regarding the prevailing standard of care regarding prostate 
screening and testing during the period from September 1990 
to December 1991 would be helpful in this case.  The claim 
was remanded for such opinion, and it was requested that the 
appropriate specialist to review the claims folder, to 
specifically include the opinions of Dr. Earle and Dr. 
Dobson, as well as VA treatment records.  

Upon remand the RO requested such opinion, and apparently 
transferred the claims folder for that purpose.  However, the 
opinion rendered, in conjunction with an examination 
completed in August 1998, indicates that the examiner only 
reviewed VA treatment records from Gainesville VAMC.  He 
remarked that he did not have the records for treatment from 
the Asheville N.C. VAMC for the period from September 1990 to 
December 1991.  The Board expresses no opinion as to how this 
occurred, however, we note that these records are contained 
in the claims folder.

The Board concludes that the requested opinion is incomplete, 
as the examiner did not review the critical records of care 
from Asheville VAMC.  Therefore this claim must be REMANDED 
to the RO for the following:

1.  The RO should assign the appropriate 
specialist to review this claims folder, 
to specifically include the opinions of 
Dr. Earle and Dr. Dobson, as well as VA 
treatment records, to specifically 
include those from the Asheville N.C. 
VAMC from January 1989 to January 1992.  
This specialist should provide a 
comprehensive report which provides a 
professional opinion regarding the 
question of whether VA treatment to the 
veteran met the prevailing standard of 
care for prostate testing and screening 
during this period.  This specialist 
should also be asked to render an opinion 
regarding the likelihood that earlier 
detection would have made a difference in 
the veteran's present condition.  Any 
other records this specialist deems 
necessary should be obtained by the RO to 
assist him in the formulation of this 
report.

2.  The veteran should be contacted and 
asked if he wishes to submit a statement 
from Dr. Earle, other than the January 
24, 1992 statement which is currently in 
the claims folder.

3.  The RO should ascertain if the 
veteran still wishes to be represented by 
DAV or another representative.  If so, he 
should be asked to provide another power 
of attorney for this purpose.

Upon completion of the above listed item the RO should 
reconsider the veteran's claim for compensation for failure 
to diagnose prostate cancer pursuant to 38 U.S.C.A. § 1151.  
If the determination remains adverse the RO should provide 
the veteran and his representative a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate 
consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









